                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

COLUMBUS LIFE INSURANCE COMPANY,

              Plaintiff,

      v.                                                C.A. No. 20-735-MN-JLH

WILMINGTON TRUST, N.A., as Securities
Intermediary,

              Defendant.

                                REPORT AND RECOMMENDATION

       This dispute arises out of an insurance policy on the life of Anthony Romano. Plaintiff

Columbus Life Insurance Company says that the policy is an illegal stranger-originated life

insurance (“STOLI”) policy, and it seeks a declaration from the Court that the policy is void ab

initio. Defendant Wilmington Trust, N.A. says that the policy is valid. Defendant has also pleaded

a number of affirmative defenses as well as various contract, tort, and estoppel counterclaims.

Those affirmative defenses and counterclaims are at issue here.

       For the reasons explained below, I recommend that Columbus Life’s Motion to Strike

Wilmington Trust’s Affirmative Defenses (D.I. 16) be GRANTED. I recommend that Columbus

Life’s Motion to Dismiss Wilmington Trust’s Counterclaims (D.I. 15) be GRANTED-IN-PART

and DENIED-IN-PART.

I.     BACKGROUND

       “Since the initial creation of life insurance during the sixteenth century, speculators have

sought to use insurance to wager on the lives of strangers.” PHL Variable Ins. Co. v. Price Dawe

2006 Ins. Tr., ex rel. Christiana Bank & Tr. Co., 28 A.3d 1059, 1069 (Del. 2011) (“Price Dawe”).

In response to the practice, the law developed a requirement that a person seeking to take out a life
insurance policy on another have some reason to want the insured to remain alive. That concept

is now known as the “insurable interest” requirement. The United States Supreme Court has

articulated the public policy behind the requirement as follows:

               [T]here must be a reasonable ground, founded upon the relations of
               the parties to each other, either pecuniary or of blood or affinity, to
               expect some benefit or advantage from the continuance of the life of
               the assured. Otherwise the contract is a mere wager, by which the
               party taking the policy is directly interested in the early death of the
               assured. Such policies have a tendency to create a desire for the
               event. They are, therefore, independently of any statute on the
               subject, condemned, as being against public policy.

Warnock v. Davis, 104 U.S. 775, 779 (1881) (emphasis added); see also Price Dawe, 28 A.3d at

1069 (quoting Warnock); Baltimore Life Ins. Co. v. Floyd, 91 A. 653, 656 (Del. Super. Ct. 1914),

aff’d, 94 A. 515 (1915) (“To avoid [the situation] in which a beneficiary may become interested

in the early death of the insured, it is held that the insurance upon a life shall be effected and

resorted to only for some benefit incident to or contemplated by the insured, and that insurance

procured upon a life by one or in favor of one under circumstances of speculation or hazard

amounts to a wager contract and is therefore void, upon the theory that it contravenes public

policy.”).

       Like most states, Delaware has an insurable interest requirement. Price Dawe, 28 A.3d at

1069-70. Pursuant to 18 Del. C. § 2704(a), subject to certain exceptions, “[1] [a]ny individual of

competent legal capacity may procure or effect an insurance contract upon his or her own life or

body for the benefit of any person, [2] but no person shall procure or cause to be procured any

insurance contract upon the life or body of another individual unless the benefits under such

contract are payable [i] to the individual insured or his or her personal representatives or [ii] to a

person having, at the time when such contract was made, an insurable interest in the individual

insured.” 18 Del. C. § 2704(a); Price Dawe, 28 A.3d at 1073. The first clause says that a person

                                                  2
may take out an insurance policy on his own life and make it payable to anyone, even a stranger.

Price Dawe, 28 A.3d at 1073. The second clause says that, if a policy is taken out on the life of

another, the benefits must be payable to either (i) the person insured or his/her personal

representative or (ii) someone who, at the time the insurance contract was made, had an “insurable

interest” in the insured. Id. The statute defines those with an “insurable interest” to include, among

others, “individuals related closely by blood or by law [who have a] substantial interest engendered

by love and affection,” the trustee of a trust created and funded by the insured, and other

individuals with “a lawful and substantial economic interest in having the life, health or bodily

safety of the individual insured continue.” 18 Del. C. § 2704(c).

       The Delaware insurable interest statute does not bar a person from taking out a policy on

his own life in good faith and then transferring it to someone without an insurable interest. Price

Dawe, 28 A.3d at 1068, 1074. Because life insurance policies have value, and it is legal to transfer

them, a secondary market for them has emerged. Over time, however, increased market demand

for high-dollar policies led to some undesirable effects, as the Delaware Supreme Court concisely

explained in 2011:

                       Over the last two decades [prior to 2011], . . . an active
               secondary market for life insurance, sometimes referred to as the life
               settlement industry, has emerged. This secondary market allows
               policy holders who no longer need life insurance to receive
               necessary cash during their lifetimes. The market provides a
               favorable alternative to allowing a policy to lapse, or receiving only
               the cash surrender value. The secondary market for life insurance is
               perfectly legal. Indeed, today it is highly regulated. In fact, most
               states have enacted statutes governing secondary market
               transactions, and all jurisdictions permit the transfer or sale of
               legitimately procured life insurance policies.            Virtually all
               jurisdictions, nevertheless, still prohibit third parties from creating
               life insurance policies for the benefit of those who have no
               relationship to the insured. These policies, commonly known as
               “stranger originated life insurance,” or STOLI, lack an insurable
               interest and are thus an illegal wager on human life.

                                                  3
                        In approximately 2004, securitization emerged in the life
                settlement industry. Under this investment method, policies are
                pooled into an entity whose shares are then securitized and sold to
                investors. Securitization substantially increased the demand for life
                settlements, but did not affect the supply side, which remained
                constrained by a limited number of seniors who had unwanted
                policies of sufficiently high value. As a result, STOLI promoters
                sought to solve the supply problem by generating new, high value
                policies.

Price Dawe, 28 A.3d at 1069-70. Since STOLI promotors could not legally take out life insurance

policies for the benefit of investors who lacked an insurable interest, they concocted various

schemes to conceal what they were up to. The details of the schemes vary, but the basic idea is

that a “stranger” persuades a senior citizen to obtain a life insurance policy on his own life so that

the policy can subsequently be transferred and sold in the market. To induce the senior to

participate, the stranger may fund the policy premiums and may even pay compensation to the

senior. Price Dawe, 28 A.3d at 1076.

       In its seminal decision in Price Dawe in 2011, the Delaware Supreme Court held that life

insurance policies procured via STOLI schemes violate the Delaware insurable interest

requirement. According to the Court, “if [a] third party uses the insured as an instrumentality to

procure [a life insurance] policy, then the third party is actually causing the policy to be procured,

which the second clause of section 2704(a) proscribes.” Id. at 1074. The Court further held that

STOLI policies were void ab initio 1 because they violate Delaware’s public policy against

wagering and, thus, cannot be enforced, “no matter what the intentions of the parties.” Id. at 1067-

68.




       1
           “Ab initio” means “from the beginning.” Black’s Law Dictionary (11th ed. 2019).
                                                  4
II.     FACTUAL ALLEGATIONS 2

        At issue in this action is a $5 million insurance policy on the life of Anthony Romano.

        On June 24, 2004, Mr. Romano applied to Plaintiff Columbus Life Insurance Company

(“Columbus Life”) for a life insurance policy on his own life (the “Policy”). (D.I. 10 (“Ans.”),

Counterclaims (“CC”) ¶¶ 3, 18.) He set up a trust to be the owner and beneficiary of the Policy.

(Id. ¶¶ 3, 20.) Columbus Life issued the Policy with the effective date backdated to May 23, 2004.

(Id. ¶ 18.)

        The ownership and beneficial interest in the Policy was transferred several times. (Id.

¶¶ 22, 24, 26.) The latest transfer occurred in December 2016, when Defendant Wilmington Trust,

N.A. (“Wilmington Trust”) submitted a change of ownership and beneficiary request. (Id. ¶ 27.)

Columbus Life approved the transfer and it became effective on February 14, 2017. (Id.)

        When Wilmington Trust acquired the Policy, it was unaware that it was a STOLI policy.

(Id. ¶¶ 28, 55.) At the time of the transfer, Columbus Life did not indicate that it believed the

Policy was void ab initio or that Wilmington Trust would not be entitled to payment of the death

benefit. (Id. ¶ 28.) At some point, Columbus Life became suspicious that the Policy was illegal,

but rather than reveal its suspicions, it continued to bill for and collect premium payments from

Wilmington Trust. (Id. ¶¶ 23, 29-33, 61.) Columbus Life also sent Wilmington Trust notices of

premiums due and other notices, all of which suggested to Wilmington Trust that the Policy was

valid and that Columbus Life would pay the death benefit when Mr. Romano died. (Id. ¶¶ 28-29,

34-35.) In addition, Wilmington Trust “relied on the fact that Columbus’s approvals of the




        2
         I assume the facts alleged in Defendant’s Counterclaims to be true for purposes of
resolving the motion to dismiss them for failure to state a claim. Ashcroft v. Iqbal, 556 U.S. 662,
678 (2009).
                                                5
ownership and beneficiary changes on the Policy meant that the Policy would not be challenged

when Mr. Romano died or at any other time.” (Id. ¶ 28.)

        Since the Policy’s issuance in 2004, Columbus Life has collected more than $5.4 million

in premiums from Wilmington Trust and its predecessors. (Id. ¶ 37.) However, on July 19, 2019,

Columbus Life sent Wilmington Trust a letter indicating that it was investigating whether the

Policy was an illegal STOLI policy. (Id. ¶ 35.)

        Columbus Life filed this action on May 30, 2020. According to the Complaint, the Policy

was obtained as part of a STOLI scheme and is therefore void. (D.I. 1, Ex. A (“Compl.”) ¶¶ 27-

30.) The Complaint contains two counts. The first seeks a declaration that the Policy is void ab

initio because it is an illegal human life wagering contract that violates the Delaware Constitution

and state public policy. (Id. ¶¶ 34-38.) The second count seeks a declaration that the Policy is

void ab initio for lack of an insurable interest under the Delaware insurable interest statute, 18 Del.

C. § 2704. (Id. ¶¶ 39-44.)

        Wilmington Trust’s Answer denies that the Policy is void. (Ans. ¶¶ 27-30, 38.) It further

alleges that “Columbus has known for years of all of the circumstances supporting its allegations”

that the Policy is void, but “concealed [its] plan [to challenge the Policy’s validity] . . . so it could

continue to collect premiums believing it was doing so risk-free because it did not intend to pay

the death benefit on the Policy.” (Id., CC ¶¶ 33, 36.)

        Wilmington Trust’s Answer sets forth five “affirmative defenses”: “failure to state a claim”

(First Defense); “laches” (Second Defense); “waiver and estoppel” (Third Defense); “unclean

hands” (Fourth Defense); and “additional defenses” (Fifth Defense). The Answer also contains

five counterclaims. Count I is a breach of contract claim alleging that Columbus Life violated the

no contestability clause of the Policy by contesting its validity more than two years after its



                                                   6
effective date. (CC ¶¶ 48-43.) Count II alleges “breach of the implied covenant of good faith and

fair dealing and bad faith.” (Id. ¶¶ 44-51.) Count III is pleaded in the alternative and alleges

promissory estoppel. (Id. ¶¶ 52-58.) Count IV, also alleged in the alternative, seeks an automatic

return of premiums or restitution for unjust enrichment. (Id. ¶¶ 59-64.) Count V alleges negligent

misrepresentation. (Id. ¶¶ 65-71.)

       On September 1, 2020, Columbus Life filed a motion to strike Wilmington Trust’s Second,

Third, and Fourth affirmative defenses (D.I. 16), and it filed a separate motion to dismiss Counts

III, IV, and V of Wilmington Trust’s counterclaims (D.I. 15). Those motions are presently pending

before the Court. I heard oral argument on both motions on March 2, 2021 (“Tr.”).

III.   LEGAL STANDARDS

       A.      Motion to Strike

       “As a general matter, motions to strike under Rule 12(f) are disfavored.” Fesnak & Assocs.,

LLP v. U.S. Bank Nat. Ass’n, 722 F. Supp. 2d 496, 502 (D. Del. 2010) (citing Seidel v. Lee, 954 F.

Supp. 810, 812 (D. Del. 1996)). A court should not grant a motion to strike a defense from a

pleading unless it is clearly insufficient. Celgene Corp. v. Fresenius Kabi USA, LLC, No. 14-571-

RGA, 2015 WL 8023233, at *2 (D. Del. Dec. 7, 2015). A defense may be deemed insufficient if

“it is not recognized as a defense to the cause of action,” and it can be stricken on the basis of the

pleadings alone if it “could not possibly prevent recovery under any pleaded or inferable set of

facts.” In re ASHINC Corp., No. 12-11564, 2017 WL 2774736, at *5 (D. Del. June 27, 2017)

(quoting Newborn Bros. Co. v. Albion Eng’g Co., 299 F.R.D. 90, 93 (D.N.J. 2014)).

       B.      Motion to Dismiss

       A party may move to dismiss a claim under Federal Rule of Civil Procedure 12(b)(6) for

failure to state a claim. “[C]ourts use the same standard in ruling on a motion to dismiss a



                                                  7
counterclaim under Rule 12(b)(6) as they do in assessing a claim in a complaint.” Lieberman v.

BeyondTrust Corp., No. 1:19-1730-RGA, 2020 WL 1815547, at *1 (D. Del. Apr. 9, 2020) (internal

quotations omitted). “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim

is plausible on its face when the complaint contains “factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.” Id. A possibility

of relief is not enough. Id. “Where a complaint pleads facts that are ‘merely consistent with’ a

defendant’s liability, it ‘stops short of the line between possibility and plausibility of entitlement

to relief.’” Id. (quoting Twombly, 550 U.S. at 557). In determining the sufficiency of the complaint

under the plausibility standard, all “well-pleaded facts” are assumed to be true, but legal

conclusions are not. Id. at 679.

        “[W]hen the allegations in a complaint, however true, could not raise a claim of entitlement

to relief, this basic deficiency should be exposed at the point of minimum expenditure of time and

money by the parties and the court.” Twombly, 550 U.S. at 558 (internal marks omitted).

IV.     DISCUSSION

        A.      Wilmington Trust’s Affirmative Defenses

        Columbus Life wants the Court to strike three of Wilmington Trust’s defenses: laches;

waiver and estoppel; and unclean hands. Wilmington Trust contends that Columbus Life’s claims

are barred by the doctrine of laches because it “inexcusably delayed filing its claims for sixteen

years.” (Ans. at 15.) As to waiver and estoppel, Wilmington Trust contends that Columbus Life

has “waived” its right to challenge, and/or is “estopped” from challenging, the validity of the




                                                   8
Policy. (Ans. at 15.) Finally, Wilmington Trust alleges that Columbus Life is “barred by the

doctrine of unclean hands” from obtaining a declaration of unenforceability. (Ans. at 16.)

       Columbus Life argues that the doctrines of laches, waiver, estoppel, and unclean hands

cannot be used to prevent a challenge to a void ab initio life insurance policy. Columbus Life is

not saying that the defenses are insufficiently pleaded as a technical matter. Instead it contends

that, no matter what facts are discovered, the doctrines of laches, waiver, estoppel, and unclean

hands have no application here, and the defenses should therefore be stricken. I agree.

       Estoppel is an equitable doctrine that may permit enforcement of a promise

notwithstanding the non-occurrence of a contract condition. Genencor Int’l, Inc. v. Novo Nordisk

A/S, 766 A.2d 8, 12-13 (Del. 2000) (discussing promissory and equitable estoppel); First Fed. Sav.

& Loan Ass’n of New Castle Cty. v. Nationwide Mut. Fire Ins. Co., 460 A.2d 543, 545-46 (Del.

1983) (discussing the application of estoppel to an insurer). The doctrine of unclean hands “is a

rule of public policy” that permits a court to refuse a request for equitable relief “in circumstances

where the litigant’s own acts offend the very sense of equity to which he appeals.” Nakahara v.

NS 1991 Am. Tr., 718 A.2d 518, 522 (Del. Ch. 1998) (citation omitted). And laches is an equitable

defense that bars claims where the defendant has been prejudiced by a plaintiff’s “unreasonable

delay” in bringing suit. Reid v. Spazio, 970 A.2d 176, 182 (Del. 2009).

       As courts have explained, a contract that is void ab initio because it violates public policy

may not be enforced through the application of equitable doctrines. See, e.g., U.S. Bank Nat’l

Ass’n v. Sun Life Assurance Co. of Canada, No. 14-4703, 2016 WL 8116141, at *19 (E.D.N.Y.

Aug. 30, 2016) (“Van de Wetering”) (applying Delaware law and holding that estoppel and unclean

hands defenses “are inapplicable to a STOLI policy which has been declared void ab initio”), R. &

R. adopted, 2017 WL 347449 (E.D.N.Y. Jan. 24, 2017); Sun Life Assurance Co. of Canada v. U.S.



                                                  9
Bank Nat’l Ass’n, No. 14-62610, 2016 WL 161598, at *19-20 (S.D. Fla. Jan. 14, 2016) (“Malkin”)

(applying Delaware law and holding that estoppel and unclean hands defenses “fail as a matter of

law” where they would result in enforcement of a contract that is void ab initio), aff’d in part,

rev’d in part on other grounds, 693 F. App’x 838 (11th Cir. 2017); Wilmington Sav. Fund Soc’y,

FSB v. PHL Variable Ins. Co., No. 13-499-RGA, 2014 WL 1389974, at *12 (D. Del. Apr. 9, 2014)

(dismissing promissory estoppel claim because “a contract that is void ab initio may not be

enforced equitably through estoppel”); Columbus Life Ins. Co. v. Wilmington Tr. Co., No. N19C-

11-175, 2021 WL 537117, at *6, *9 (Del. Super. Ct. Feb. 15, 2021) (“Kluener”) (“[I]f the Policy

is determined void ab initio, it is clear that Delaware law does not allow for waiver and estoppel

to revive it.”); Sun Life Assurance Co. of Canada v. Wilmington Tr., Nat’l Ass’n, No. N17C-08-

331, 2018 WL 3805740, at *3 (Del. Super. Ct. Aug. 9, 2018) (“De Bourbon”) (striking estoppel

defense because “a contract that is void ab initio may not be enforced equitably through estoppel”);

cf. Absalom Tr. v. Saint Gervais LLC, No. 2018-0452-TMR, 2019 WL 2655787, at *3-4 (Del. Ch.

June 27, 2019) (“Equitable defenses can validate voidable acts but not void acts.”). To hold

otherwise would frustrate the public policy that makes the contract unenforceable in the first place.

       Employing equitable doctrines to prevent Columbus Life from challenging the validity of

the Policy would also be contrary to the rationale underlying Price Dawe, if not its holding. That

case also involved an insurer seeking a declaration that a life insurance policy was void. The

owner of the policy contended that the insurer was prohibited from bringing a court challenge

because the (statutorily-required) two-year contestability period set forth in the policy had expired.

Price Dawe, 28 A.3d at 1063-68. The Delaware Supreme Court rejected that argument. It held

that the insurer could challenge the enforceability of the policy because “[a] court may never

enforce agreements void ab initio.” Id. at 1067-68.



                                                 10
       Here, Wilmington Trust puts forth its laches, estoppel, and unclean hands theories as

defenses, which means they will only come into play if the Court has already determined that the

Policy is void ab initio. But employing the doctrines of laches, estoppel, or unclean hands to

prevent Columbus Life from challenging a void insurance policy is, under the reasoning of Price

Dawe, essentially the same thing as enforcing the policy, which the Delaware Supreme Court says

courts cannot do.

       The doctrine of waiver likewise has no applicability here. It is a contract law doctrine that

allows enforcement of a contractual promise notwithstanding the non-occurrence of a contract

condition. Amirsaleh v. Bd. of Trade of City of New York, Inc., 27 A.3d 522, 529-30 (Del. 2011)

(discussing waiver). As explained above, if the Policy is void ab initio, this Court cannot enforce

Columbus Life’s contractual promise to pay the death benefit. Cf. Sun Life Assurance Co. of

Canada v. Wells Fargo Bank, N.A., No. 14-5789, 2016 WL 5746352, at *11-12 (D.N.J. Sept. 30,

2016) (“The Policy here is a violation of public policy and void ab initio. As such, there is no

contract at all, and waiver . . . do[es] not apply.” (applying New Jersey law)), aff’d sub nom. Sun

Life Assurance Co. of Canada v. Wells Fargo Bank NA, 779 F. App’x 927 (3d Cir. 2019); see also

Kluener, 2021 WL 537117, at *6 (holding that a void policy cannot be enforced through the

doctrine of waiver).

       In an effort to save its defenses, Wilmington Trust points to the district court’s bench ruling

in Sun Life v. U.S. Bank, No. 17-75-LPS, D.I. 29, 66:7-67:3, 76:3-6 (D. Del. Sept. 5, 2017) (“Sol

I”), another STOLI case. Wilmington Trust correctly points out that, early in that case, the court

denied an insurer’s motion to strike a policy owner’s waiver/estoppel and unclean hands defenses.

Id. (citing PHL Variable Ins. Co. v. ESF QIF Tr., No. 12-319-LPS, 2013 WL 6869803, at *6-7 (D.

Del. Dec. 30, 2013) (“Griggs”)). Later in the Sol case, the court granted partial summary judgment



                                                 11
to the insurer on the basis that the policy was void ab initio for lack of an insurable interest. Sun

Life Assurance Co. Canada v. U.S. Bank Nat’l Ass’n, 369 F. Supp. 3d 601, 617 (D. Del. 2019)

(“Sol II”), reconsideration denied, No. 17-75-LPS, 2019 WL 2052352 (D. Del. May 9, 2019) (“Sol

III”). And after that, the court denied the policy owner’s request to instruct the jury on its

waiver/estoppel and unclean hands defenses. Sun Life Assurance Co. Canada v. U.S. Bank Nat’l

Ass’n, No. 17-75-LPS, D.I. 287 Tr. of Jury Trial – Volume E at 1028-38 (May 24, 2019); id., D.I.

267 (D. Del. May 28, 2019) (final jury instructions). Read together, the court’s rulings in Sol are

not inconsistent with my conclusion that the defenses of waiver, estoppel, and unclean hands are

not applicable against an insurer’s claim that a life insurance contract is void ab initio for lack of

an insurable interest.

       The combined rulings in Sol are not contrary to my recommendation that the Court strike

Wilmington Trust’s laches, waiver/estoppel, and unclean hands defenses. If the Policy on Mr.

Romano’s life is not void, Columbus Life loses, and Wilmington Trust does not need any defenses.

If the Policy is void ab initio, the defenses are inapplicable. The defenses are therefore legally

insufficient under any set of facts and, accordingly, I recommend that the Court strike them.

       B.      Count III of Wilmington Trust’s Counterclaims

       Count III of Wilmington Trust’s counterclaims, alleged in the alternative, is a claim for

promissory estoppel. Columbus Life argues that the counterclaim should be dismissed. The

dispute is not whether Wilmington Trust has sufficiently alleged the elements of a promissory

estoppel claim, but rather whether the doctrine of promissory estoppel may be invoked against the

issuer of a STOLI policy. I agree with Columbus Life that it cannot.

       Promissory estoppel “is an equitable remedy designed to enforce a contract in the interest

of justice where some contract formation problem would otherwise prevent enforcement.” J.C.



                                                 12
Trading Ltd. v. Wal-Mart Stores, Inc., 947 F. Supp. 2d 449, 457 (D. Del. 2013) (quoting Weiss v.

Nw. Broad., Inc., 140 F. Supp. 2d 336, 344-45 (D. Del. 2001)). To state a claim for promissory

estoppel, a plaintiff must plausibly allege the following: “(i) a promise was made; (ii) it was the

reasonable expectation of the promisor to induce action or forbearance on the part of the promisee;

(iii) the promisee reasonably relied on the promise and took action to his detriment; and (iv) such

promise is binding because injustice can be avoided only by enforcement of the promise.” Windsor

I, LLC v. CWCapital Asset Mgmt. LLC, 238 A.3d 863, 876 (Del. Sept. 10, 2020) (quoting SIGA

Techs., Inc. v. PharmAthene, Inc., 67 A.3d 330, 347-48 (Del. 2013)). Under Delaware law, if there

is a valid and enforceable contract, there is no claim for promissory estoppel. See Mosiman v.

Madison Companies, LLC, No. 17-1517-CFC, 2019 WL 203126, at *4 (D. Del. Jan. 15, 2019) (“In

other words, ‘[p]romissory estoppel does not apply . . . where a fully integrated, enforceable

contract governs the promise at issue.’” (quoting SIGA Techs., 67 A.3d at 348)).

       If Columbus Life fails to prove that the Policy is unenforceable—that is, if a valid contract

exists—then Wilmington Trust’s promissory estoppel claim loses as a matter of law. So the

question is: can the doctrine of promissory estoppel be invoked against an insurer on a policy that

has been held to be unenforceable because it violates public policy? I don’t think it can.

       A claim for promissory estoppel requires a promise. If the promise that Wilmington Trust

seeks to enforce is Columbus Life’s promise in the life insurance contract that it will pay a $5

million death benefit upon Mr. Romano’s death, the Court cannot enforce that promise. As

explained above, a promise in a contract that is void ab initio “may never” be enforced by the

Court. Price Dawe, 28 A.3d at 1067. Thus, Wilmington Trust’s promissory estoppel claim is

insufficient as a matter of law to the extent it seeks to enforce Columbus Life’s contractual promise

to pay the death benefit. Wilmington Sav. Fund Soc’y, 2014 WL 1389974, at *12; De Bourbon,



                                                 13
2018 WL 3805740, at *3; Sun Life Assurance Co. of Canada v. Wilmington Tr., N.A., No. N18C-

07-289, 2019 Del Super. LEXIS 2614, at *2 (Del. Super. Ct. Apr. 3, 2019) (“Frankel”); Kluener,

2021 WL 537117 at *8.

       If Wilmington Trust’s position is instead that Columbus Life made a separate, extra-

contractual promise to pay the death benefit upon Mr. Romano’s death so long as Wilmington

Trust made premium payments, the Court cannot enforce that promise either. The most glaring

problem with that theory is that any promise to pay a death benefit in return for premium payments

would itself constitute an unenforceable, illegal wager on the life of Mr. Romano. Wilmington

Trust does not have an insurable interest in Mr. Romano’s life. If Columbus Life made a separate

promise to pay Wilmington Trust a benefit upon his death in return for premium payments, that

would amount to a separate illegal wager on human life, and a court “may never” enforce it. Price

Dawe, 28 A.3d at 1067.

       Wilmington Trust acknowledges that the Delaware state courts to consider the issue, and

at least one judge in this district, have dismissed similar estoppel claims.     But it points to two

cases from this district that have allowed such claims to move forward. See Griggs, 2013 WL

6869803, at *6-7 (denying motion to dismiss promissory estoppel counterclaim); Sun Life

Assurance Co. Can. v. U.S. Bank Nat’l Assoc., No. 17-75 LPS, 2019 WL 2151695, at *6-7 (D.

Del. May 17, 2019) (“Sol IV”) (denying insurer’s renewed motion for summary judgment on policy

owner’s promissory estoppel claim). What I will say about Sol and Griggs is this: I agree with

their rationale that it may be unjust to allow an insurer that intends to challenge a policy to promise

to an innocent policy owner that it will pay the death benefit, continue to collect premiums on the

policy, and then later renege on that promise. See Griggs, 2013 WL 6869803, at *6, 8 (holding

that promissory estoppel claim could proceed because “as a matter of equity, some relief must be



                                                  14
available” to a policy owner who is not in pari delicto); see also Sol IV, 2019 WL 2151695, at *5-

6 (citing Griggs). I also agree with the Sol court that restitution may be appropriate under such

circumstances. Sun Life Assurance Co. Can. v. U.S. Bank Nat’l Assoc., No. 17-75 LPS, 2019 WL

8353393, at *3-5 (D. Del. Dec. 30, 2019) (“Sol V”) (awarding restitution but not expectation

damages under a promissory estoppel theory). As discussed in more detail below, the owner of an

unenforceable STOLI policy may have a claim for restitution in certain circumstances, including

where the insurer is more in the wrong than the policy owner. See Section III.C, supra;

Restatement (Second) of Contracts § 198 (permitting restitution where party to unenforceable

contract is not in pari delicto).

        My narrow disagreement with Sol and Griggs relates to the theory under which restitution

is available. As explained above, I do not think that restitution is available under a promissory

estoppel theory because, in my view, a court may never enforce a promise to pay on a STOLI

policy, or even a promise to perform a promise to pay on a STOLI policy.

        I recommend that the Court dismiss Count III of Wilmington Trust’s counterclaims.

        C.      Count IV of Wilmington Trust’s Counterclaims

        Count IV, also brought in the alternative, seeks a return of all premiums paid on the Policy

if it is declared void ab initio. Columbus Life argues that the counterclaim should be dismissed

because parties to a STOLI policy declared void ab initio for lack of an insurable interest should

be left where they are found without repayment of premiums.

        The counterclaim should not be dismissed at this stage. I view the counterclaim as

essentially a request for restitution. Columbus Life is correct that wrongdoers who are parties to

an illegal contract “ordinarily” have no remedy against each other. See, e.g., Della Corp. v.

Diamond, 210 A.2d 847, 849 (1965); see also Restatement (Second) of Contracts § 197 (1981).



                                                15
But it does not dispute that an investor who made payments on a STOLI policy may obtain

restitution from the insurer under certain circumstances. That is consistent with the Restatement

of Contracts, the Restatement of Restitution and Unjust Enrichment, and the case law, all of which

suggest that a party to a contract that is void for violating public policy can sometimes be required

to pay restitution. See Restatement (Second) of Contracts § 198 (1981); Restatement (Third) of

Restitution and Unjust Enrichment § 32 (2011); Brighthouse Life Ins. Co. v. Geronta Funding, No.

N18C-04-028-DCS, 2019 WL 8198323, at *2-3 (Del. Super. Ct. Mar. 4, 2019) (“Seck I”); interloc.

certif. denied, 2019 WL 8198324, at *2-3 (Del. Super. Ct. Mar. 14, 2019) (“Seck II”).

       The Restatement (Second) of Contracts § 198 provides, in pertinent part:

               A party has a claim in restitution for performance that he has
               rendered under or in return for a promise that is unenforceable on
               grounds of public policy if

                       (a) he was excusably ignorant of the facts . . . , in the absence
                       of which the promise would be enforceable, or

                       (b) he was not equally in the wrong with the promisor.

See Restatement (Second) of Contracts § 198; see also cmt. b (explaining that “[t]he general rule

that neither party is entitled to restitution is subject to an exception in favor of a party who is not

equally in the wrong, or as it is sometimes said is not in pari delicto, with the party from whom he

seeks restitution,” as provided in subsection (b)). Relying on that section of the Restatement, the

Delaware Superior Court in Seck concluded that a party to a void life insurance policy may obtain

restitution depending on the facts of the case. Seck I, 2019 WL 8198323, at *4 (denying insurer’s

motion for judgment on the pleadings on policy owner’s claim for restitution because “further

factual development is necessary to determine whether the exceptions in § 198, which would allow

restitution, are applicable”); cf. Sun Life Assurance Co. of Canada v. Wells Fargo Bank, N.A., 208

A.3d 839, 858-59 (N.J. 2019) (“Bergman”) (holding, under New Jersey law, that a litigant may be

                                                  16
able to recover premium payments made on a void STOLI policy depending upon “the relative

culpability of the parties”). 3

        The Delaware Supreme Court has yet to tell us whether and under what circumstances

restitution can be recovered from an insurer when a policy is found to be an illegal STOLI policy.

But federal courts applying Delaware law have consistently permitted requests for the return of

premium payments, even if they weren’t expressly styled as claims for restitution. See, e.g., Van

de Wetering, 2016 WL 8116141, at *19 (determining that policy owner was “entitled to a return

of the premiums it paid out on the Policy” under Delaware law); PHL Variable Ins. Co. v. Chong

Son Pak Life Ins. Tr., No. 12-314-RGA, 2012 WL 13201401, at *1 (D. Del. July 25, 2012); PHL

Variable Ins. Co. v. Virginia L. Lankow Life Ins. Tr., No. 12-315-RGA, 2012 WL 13201402, at *1

(D. Del. July 25, 2012); Principal Life Ins. Co. v. Lawrence Rucker 2007 Ins. Tr., 774 F. Supp. 2d

674, 682 (D. Del. 2011) (holding, pre-Price Dawe, that insurer could not simultaneously challenge



        3
          The Restatement (Third) of Restitution and Unjust Enrichment § 32 similarly permits
restitution under certain factual circumstances. It provides:
               A person who renders performance under an agreement that is
               illegal or otherwise unenforceable for reasons of public policy may
               obtain restitution from the recipient in accordance with the
               following rules:
                        (1) Restitution will be allowed, whether or not necessary to
                        prevent unjust enrichment, if restitution is required by the
                        policy of the underlying prohibition.
                        (2) Restitution will also be allowed, as necessary to prevent
                        unjust enrichment, if the allowance of restitution will not
                        defeat or frustrate the policy of the underlying prohibition.
                        There is no unjust enrichment if the claimant receives the
                        counterperformance specified by the parties’ unenforceable
                        agreement.
                        (3) Restitution will be denied, notwithstanding the
                        enrichment of the defendant at the claimant’s expense, if a
                        claim under subsection (2) is foreclosed by the claimant’s
                        inequitable conduct.
Restatement (Third) of Restitution and Unjust Enrichment § 32 (2011).


                                               17
a policy as STOLI and seek to retain premiums); Lincoln Nat’l Life Ins. Co. v. Snyder, 722 F. Supp.

2d 546, 565 (D. Del. 2010) (same); Sun Life Assurance Co. of Can. v. Berck, 719 F. Supp. 2d 410,

419 (D. Del. 2010) (same); cf. Sun Life Assurance Co. of Can. v. U.S. Bank Nat’l Assoc., No. 17-

75-LPS, 2019 WL 8353393, at *1 (D. Del. Dec. 30, 2019). And there is little reason to think that

the Delaware Supreme Court would hold that restitution would never be allowed. 4 As one court

in this district has explained, if an insurance company could challenge the enforceability of the

policy at any time while also retaining the premiums, “it would have the undesirable effect of

incentivizing insurance companies to bring . . . suits as late as possible, as they continue to collect

premiums at no actual risk.” Snyder, 722 F. Supp. 2d at 565.

       Wilmington Trust has plausibly alleged facts suggesting that it was “not equally in the

wrong” with Columbus Life. See Restatement (Second) of Contracts § 198(b). It alleges that at

the time it acquired the Policy, it was unaware it was a STOLI policy. (Ans., CC ¶¶ 28-29, 55,

61.) It also alleges that Columbus Life suspected that the Policy was illegal, but rather than inform

Wilmington Trust of its suspicions, Columbus Life continued to collect premium payments from

Wilmington Trust. (Id.) Those facts make it at least plausible that Columbus Life was more “in

the wrong” than Wilmington Trust and that it would therefore be entitled to some amount of

restitution under the circumstances set forth in § 198 of the Restatement.

       Whether restitution is appropriate under the facts of this case, and how much, 5 is a fact

issue not appropriate for resolution at the motion to dismiss stage. All that needs to be said now



       4
         Contrary to Columbus Life’s argument, In re American International Group, Inc. does
not suggest that restitution is appropriate only where a party was either tricked or in a protected
class. 976 A.2d 872, 883 (Del. Ch. 2009), aff’d sub nom. Teachers’ Ret. Sys. of Louisiana v. Gen.
Re Corp., 11 A.3d 228 (Del. 2010).
       5
        The parties dispute, for example, whether Wilmington Trust can recover premium
payments made by its predecessors.
                                                  18
is that a request for restitution is plausibly alleged. I recommend that the Court deny Columbus

Life’s motion to dismiss Count IV.

       D.     Count V of Wilmington Trust’s Counterclaims

       Count V alleges negligent misrepresentation. Wilmington Trust contends that Columbus

Life implicitly represented—by billing for premiums, by approving beneficiary changes, and by

sending reports—that the Policy was valid even though it never intended to pay. I agree with

Columbus Life that the counterclaim, as pleaded, fails to state a claim of negligent

misrepresentation.

       To assert a claim for negligent misrepresentation under Delaware law, a plaintiff must

plead that “(1) the defendant had a pecuniary duty to provide accurate information, (2) the

defendant supplied false information, (3) the defendant failed to exercise reasonable care in

obtaining or communicating the information, and (4) the plaintiff[s] suffered a pecuniary loss

caused by justifiable reliance upon the false information.’” Otto Candies, LLC v. KPMG LLP, No.

2018-0435-MTZ, 2019 WL 994050, at *17 (Del. Ch. Feb. 28, 2019) (quoting Steinman v. Levine,

No. 19-107, 2002 WL 31761252, at *15 (Del. Ch. Nov. 27, 2002), aff’d, 822 A.2d 397 (Del.

2003)). However, where a contract governs the parties’ relationship, a tort claim cannot be

maintained unless it arises from a duty independent of the contractual duty. Audubon Eng’g Co.,

LLC v. Int’l Procurement & Contracting Grp., LLC, No. 13-1248-LPS, 2015 WL 4084053, at *4

(D. Del. July 6, 2015), aff’d, 647 F. App’x 95 (3d Cir. 2016) (“[U]nder Delaware law, . . . the

plaintiff must generally allege that the defendant violated an independent legal duty, apart from

the duty imposed by contract.’” (quoting Kuroda v. SPJS Holdings, L.L.C., 971 A.2d 872, 889

(Del. Ch. 2009))).




                                               19
       In this case, the relationship between the parties arose from the Policy. The alleged

damages are Wilmington Trust’s costs to acquire the Policy and to perform under it. 6 Insofar as

the alleged misrepresentations are Columbus Life’s implicit suggestions that it intended to pay out

on the Policy, such misrepresentations, at best, amount to statements by Columbus Life that it

intended to perform under the contract, as opposed to refrain from challenging its validity. 7 If the

contract were enforceable, Wilmington Trust could not bring a negligent misrepresentation claim

to recover damages for Columbus Life’s failure to perform. Any determination by this Court that

the Policy is unenforceable does not change the fact that Columbus Life’s duty to be accurate about

whether it intended to perform, if any, arose from the parties’ relationship under the Policy. I think

it is exceedingly unlikely that the Delaware Supreme Court would recognize a negligent

misrepresentation claim where the defendant’s only duty to the plaintiff arose from a contract that

was later determined to be void ab initio. Stated another way, I do not believe that Delaware law

permits a policyholder to recover in tort economic damages incurred as the result of performing

an illegal contract if the reason the damages are not recoverable in contract is because the contract

is unenforceable. 8

       Wilmington Trust alternatively contends that Columbus Life made negligent

misrepresentations when it sent notices that suggested that the policy on Mr. Romano’s life was

valid, i.e., not STOLI. However, Wilmington Trust does not go so far as to say that insurance



       6
          (See Ans., CC ¶ 71 (alleging costs to purchase the Policy and premiums to keep the Policy
in effect).)
       7
           (See D.I. 28 (Wilmington Trust’s Ans. Br.) at 7-10.)
       8
         Moreover, it is unclear to me what Wilmington Trust could recover from its negligent
misrepresentation counterclaim that it could not recover with a claim for restitution, which appears
to be a more appropriate form of relief.


                                                 20
companies have a duty to ferret out illegal STOLI policies and to assure downstream owners that

policies are not STOLI. That is, Wilmington Trust does not say that Columbus Life had a duty to

discover the illegality of the policy earlier and was negligent for not doing so. Rather, Wilmington

Trust contends that Columbus Life actually knew for many years that the policy on Mr. Romano’s

life was void and that it told Wilmington Trust the opposite. (Tr. 14:21-22:1.) But that does not

sound like negligence; that sounds like fraud. Wilmington Trust has not pleaded fraud (Tr. 17:14-

18:10), and I have not considered whether a fraud claim could be maintained on the facts alleged.

       I recommend that the Court dismiss Count V, Wilmington Trust’s counterclaim for

negligent misrepresentation. If Wilmington Trust later discovers facts that would support a

negligent misrepresentation claim—or a fraud claim—it can seek leave to amend its pleading at

that time.

V.     CONCLUSION

       In sum, I recommend the following:

       1.      Columbus Life’s Motion to Strike Wilmington Trust’s Affirmative Defenses (D.I.

16) should be GRANTED. The Court should strike Wilmington Trust’s Second, Third, and Fourth

Defenses.

       2.      Columbus Life’s Motion to Dismiss Wilmington Trust’s Counterclaims (D.I. 15)

should be GRANTED-IN-PART and DENIED-IN-PART.

               a.      The Court should dismiss Counterclaim Count III.

               b.      The Court should not dismiss Counterclaim Count IV.

               c.      The Court should dismiss Counterclaim Count V.




                                                21
        3.      Wilmington Trust should be granted leave to amend its Answer and Counterclaims

within 30 days. Although some of its counterclaims are deficient as a matter of law on the facts

alleged, the Court is unable to say on this record that any amendment would necessarily be futile.

        This Report and Recommendation is filed pursuant to 28 U.S.C. § 636(b)(1)(B),(C),

Federal Rule of Civil Procedure 72(b)(1), and District of Delaware Local Rule 72.1. Any

objections to the Report and Recommendation shall be filed within fourteen days and limited to

ten pages. Any response shall be filed within fourteen days thereafter and limited to ten pages.

The failure of a party to object to legal conclusions may result in the loss of the right to de novo

review in the district court.

        The parties are directed to the Court’s “Standing Order for Objections Filed Under Fed. R.

Civ. P. 72,” dated October 9, 2013, a copy of which can be found on the Court’s website.




Dated: May 6, 2021                                   ___________________________________
                                                     Jennifer L. Hall
                                                     UNITED STATES MAGISTRATE JUDGE




                                                22
